 


109 HR 83 IH: Wireless Privacy Protection Act of 2005
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 83 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Mr. Frelinghuysen introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To require customer consent to the provision of wireless call location information. 
 
 
1.Short title This Act may be cited as the Wireless Privacy Protection Act of 2005. 
2.Authority to provide call location information concerning wireless customers 
(a)Informed consent to provision of location informationSection 222 of the Communications Act of 1934 (47 U.S.C. 222) is amended— 
(1)by redesignating subsection (h) as subsection (i); and 
(2)by inserting before such subsection the following new subsection: 
 
(h)Authority to use wireless location and crash informationA customer shall not be considered to have granted express prior authorization for purposes of subsection (f) unless— 
(1)the carrier has provided the customer in writing a clear, conspicuous, and complete disclosure of the carrier’s practices with respect to the collection and use of location information, transaction information, and automatic crash identification information, before any such information is disclosed or used, and such disclosure includes a description of— 
(A)the specific types of information that is collected by the carrier; 
(B)how the carrier uses such information; and 
(C)what information may be shared or sold to other companies and third parties; 
(2)the customer has agreed in writing to the collection and use of such information, or has agreed in writing to such collection and use subject to certain limitations; and 
(3)the carrier has established and maintains reasonable procedures to protect the confidentiality, security, and integrity of the information the carrier collects and maintains in accordance with such customer consents.. 
(b)Regulations requiredThe Federal Communications Commission shall prescribe regulations to implement the amendments made by subsection (a) within 6 months after the date of enactment of this Act. 
 
